Motion before the presiding judge of the Circuit, to vacate and set aside a judgment and execution held by John Garvin against Robert Garvin. Judge Pressley, before whom the motion was made, refused to grant it, and Robert Garvin appealed. Held by this court—
1. That proceedings under the act of 1869 (Gen. Stat. 497, §• 2,) are purely legal, and this court, therefore, can correct only errors of law committed by the Circuit judge in such proceedings.
2. The real purpose of this act considered and the conclusion reached that it probably was intended to affect only the method of procedure, and to provide a uniform proceeding for cases both at law and in equity.
3. That from the wording of the motion, and after the decision in Garvin v. Garvin, 13 S. C. 160, the relator cannot now deny that his motion is under the act of 1869.
4. That the Circuit judge correctly held that under this statute he had no power to set aside the judgment except for errors-of fact.
5. That no error of law was committed by the Circuit judge in holding that the facts which would justify a re-opening of *631the case, must be such as were shown to his satisfaction to have been overlooked or newly discovered.
March 18th, 1881.
P. A. Emanuel and M. W. Gary, for appellant.
D. 8. Henderson and G. W. Croft, contra.
6. It is very questionable whether any appeal is allowed under this statute; but, without reference to its phraseology, the conclusions of the Circuit judge as to what' is “ satisfactory proof,” cannot be reviewed here.
7. This court cannot decide whether proof was “ satisfactory to the presiding judge.” Appeal dismissed. Opinion by
McGowan, A. J.,